UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6666


ANTHONY QUENTIN KELLY,

                    Plaintiff - Appellant,

             v.

CORRECTIONAL OFFICER MATHEW G. BAKER; SERGEANT
WILLIAM L. THOMAS; WARDEN FRANK B. BISHOP, JR.; STATE OF
MARYLAND,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-01433-RDB)


Submitted: October 25, 2018                                  Decided: November 1, 2018


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Quentin Kelly appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 (2012) complaint and denying his motion for reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Kelly v. Baker, No. 1:17-cv-01433-RDB (D. Md. May 15

& 29, 2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2